      Case 4:20-cv-00335-SHR Document 39 Filed 01/06/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Janice Hennessy-Waller, et al.,                No. CV-20-00335-TUC-SHR
10                  Plaintiffs,                     Order Resetting Oral Argument on
                                                    Plaintiffs’ Motion for Preliminary
11   v.                                             Injunction
12   Jami Snyder,
13                  Defendant.
14
15
16         Due to the COVID-19 pandemic,

17         IT IS ORDERED the telephonic oral argument on Plaintiffs’ Motion for
18   Preliminary Injunction, presently set for Wednesday, January 13, 2021 at 10:00 A.M. is

19   VACATED and RESET. The telephonic oral argument will be reset for Wednesday,

20   January 27, 2021 at 11:00 A.M. before the Honorable Scott. H. Rash. The parties shall
21   appear telephonically and shall call 888-363-4735 at the EXACT time of the hearing. The
22   access code is 2872694.

23         Dated this 6th day of January, 2021.

24
25
26
27
28
